In re: Paul Goodbier applying for remedial writ. Parish of Iberia.
Writ granted. Upon the showing made the matter is remanded to the trial court for proceedings to determine the applicant’s entitlement for appellate purposes to (1) the transcript of the voir dire examination; (2) copies of subpoenas of witnesses; and (3) the transcript of the hearing on the motion for a new trial and the motion in arrest of judgment, as well as any scientific reports introduced in evidence and the transcript of the sentencing hearing, if any.